Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
  Applicant's amendment filed on 08/22/2022 has been entered. Claims 21-34 are pending and under consideration.

Withdrawn Objections and/or Rejections
The objection to claim 33 is withdrawn in view of amended claim 33. 

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

(ii). Claims 21-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No. 9,382,324 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 

Claims 1-7 of US Patent No. 9,382,324 B2 are drawn to a nucleic acid encoding a monoclonal antibody produced by ATCC deposit PTA-9586, or a nucleic acid encoding heavy chain variable region of SEQ ID NO: 4 and light chain variable region of SEQ ID NO: 1 of a humanized monoclonal antibody and an expression vector comprising the nucleic acid, the antibody binds to FGFR2IIIb. On the other hand, claims 21-34 of the instant application are drawn to a mammalian cell line producing a monoclonal antibody comprising a light chain variable region of SEQ ID NO: 1 and a heavy chain variable region of SEQ ID NO: 4. It would have been obvious for one skilled in the art to transfect a mammalian cell, such CHO, with the nucleic acid of US Patent No. 9,382,324 B2 to produce a monoclonal antibody binds to FGFR2IIIb with a reasonable expectation of success. 

(iii). Response to Applicant’s argument
Applicant argues that the Office has not met its burden in establishing nonstatutory obviousness-type double patenting. The Office cited no claims of the '324 patent which allegedly teach or suggest a cell line, and cited no secondary reference to cure the deficiency. Applicant argues that the Office offered no reasons why a person of ordinary skill in the art would conclude that the subject matter of the instant claims would have been an obvious variation of the invention defined in the claims of the '324 patent. 

Applicant’s argument has been fully considered but is not deemed to be persuasive because claims 1-7 of US Patent No. 9,382,324 B2 teaches a hybridoma, ATCC deposit PTA-9586, which comprises a nucleic acid encoding a humanized monoclonal antibody comprising a heavy chain variable region of SEQ ID NO: 4 and light chain variable region of SEQ ID NO: 1 and produces a humanized monoclonal antibody comprising a heavy chain variable region of SEQ ID NO: 4 and light chain variable region of SEQ ID NO: 1. The hybridoma is a mammalian cell line. Moreover, US Patent No. 9,382,324 B2 teaches that the expression vectors may be transfected using various well-known methods into a variety of mammalian cell line such as CHO or non-producing myeloma (including Sp2/0 and NS0) to produce antibodies (column 11, the 3rd paragraph).  Thus, the rejection is maintained.

Conclusion
No claims are allowed. 

Advisory Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 9, 2022